Citation Nr: 9935706	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-41 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic right ear disorder, including tinnitus.

3.  Entitlement to a compensable evaluation for a ligamentous 
strain of the left breast.

4.  Entitlement to a compensable evaluation for bilateral pes 
planus.

5. Entitlement to a compensable evaluation for right wrist 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1980 
to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board notes that it has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999), as 
discussed below.

The issue of entitlement to an increased rating for right 
wrist tendonitis is the subject of the REMAND below which 
follows this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's lumbosacral strain is manifested by 
subjective complaints of chronic low back pain radiating to 
her right buttocks, and which increase with prolonged 
sitting, driving, or walking.  

3.  Objective findings of the lower back include full range 
of motion without significant observation of pain; no 
significant abnormalities or spinal deformities; normal 
muscle tone, bulk, and strength; and normal coordination.  

4.  The veteran reports ringing in the right ear. 

5.  The veteran's left breast disability has been manifested, 
since service, by intermittent aching and pain, and a burning 
sensation around the nipple.  Objective findings revealed 
moderate tenderness to palpation.

6.  The veteran's pes planus disability is currently 
manifested by subjective complaints of occasional pain and 
tenderness.

7.  Current objective findings indicate asymptomatic findings 
to mild evidence of disability or deformity in the veteran's 
feet.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a lower back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5293, 5295 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.87, DC 6204 (1999); 
38 C.F.R. § 4.87a, DC 6260 (1998).

3. The criteria for a 10 percent rating, but no higher, for a 
left breast disorder, described as a ligamentous strain, left 
breast, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.116, DCs 7626, 7628, and 
4.118, DCs 7803, 7804 (1999); 38 C.F.R. § 4.116a, DCs 7626, 
7627 (1994).

4. The criteria for a compensable rating for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a, DC 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness. See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

In addition, in view of the guidance of the Court in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), it is noted 
that in a rating decision in August 1994, the RO  awarded 
service connection as follows:  a low back disorder with 
radiation to the right lower extremity, with a 10 percent 
evaluation assigned; a right wrist disorder, a ligamentous 
strain, left breast; and pes planus, bilateral, with 
noncompensable evaluations assigned.  In a November 1995 
rating decision, the disability evaluation for tinnitus was 
increased, to 10 percent, effective from the day following 
the date of separation from service.  Thus, all the current 
ratings have been in effect from the day following the date 
of separation from service, based on a review of all the 
pertinent evidence on file.  As the RO essentially concluded 
that the aforementioned ratings granted effective from the 
date of separation from service were the appropriate current 
ratings, the issues of the ratings for the entire time period 
is for consideration.  As such, the Board can continue with 
its review without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

I.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain. 

The appellant contends, in substance, that her movement over 
prolonged periods is limited by pain in her low back and 
right hip; therefore, she believes a rating in excess of 10 
percent is warranted.

In a VA examination in December 1993, the veteran reported 
right hip and thigh pain since 1991 or 1992.  She reported 
that she could walk for about 1 hour but the last 30 minutes 
are painful.  She denied real numbness, but she reported some 
tingling in her thighs.  She did not take any particular 
medication.

The examiner noted that the veteran walked with a narrow 
based gait and no limp. She could heal and toe walk; easily 
touch the palms of her hands to the floor; and had good 
lateral and rotary motion.  Straight leg raising was to 90 
degrees on the left and 80 degrees on the right.  The right 
hip revealed full internal and external rotation.  There was 
pain to palpation on the right sacroiliac joint, and around 
the posterior aspect of the hip behind the greater trochanter 
abduction was also painful.  X-rays revealed minimal 
narrowing at L4-5, and minimal facet joint sclerosis L5/S1.  
The sacroiliac and hip joints were unremarkable.

The diagnoses were; chronic low back pain with radiation down 
the right leg aggravated by flexion of the neck.  She 
appeared to have clinical symptoms of sciatic nerve root 
irritation; painful motion of the right hip; and, 
questionable early arthritic changes.  A rating decision in 
August 1994 awarded service connection for a low back 
disorder with radiation to the right lower extremity, 
analogously under DC 5299-5293.  A 10 percent evaluation was 
assigned.

The veteran was afforded VA examinations in July and August 
1995, and reported chronic low back pain radiating to her 
right buttocks, and centered in the right portion of the 
lumbosacral spine, as well as the right posterior iliac 
spine, and lateral and inferior portions of the right 
buttocks.  Certain movements such as rotation at the hips 
caused sudden sharp pain in the right lower back and right 
buttocks.  Typically however her pain was a dull ache which 
increased with prolonged sitting, driving, or walking.  She 
denied numbness, tingling, loss of muscle bulk, difficulty 
with bowel or bladder function, or any perineal area.  

One examination report noted a full range of motion (ROM) of 
the spine.  Another examination report found flexion to 90 
degrees; extension to 25 degrees; lateral flexion to 35 
degrees; and lateral rotation to 35 degrees.  There were no 
significant abnormalities, tenderness, or sign of scoliosis 
or other spinal deformities.  The veteran could bend forward 
far enough to touch her fingers to her toes with only minor 
lower back discomfort.  Motor examination revealed normal 
muscle tone, bulk, and strength, as well as coordination.  
There were no signs of muscular atrophy, or fasciculations.  
The sensory examination was intact to light touch, pinprick, 
position, and vibratory senses.  She could stand on her heels 
and toes, squat, and get up.  

The diagnoses was a history of lower back pain with radiation 
to the right lower leg; chronic lumbosacral pain with 
radiculopathy, right; and possible herniated disk, lumbar 
spine.  The examiner further noted that the lower back pain 
was intermittent in nature and exacerbated by exercise.  The 
examiner observed that the disorder appeared to be relatively 
mild, with no signs of lumbosacral nerve root injury or 
impingement.

An additional VA examination was scheduled, however the 
veteran informed the RO in May 1998 that she had moved, and 
the examination was canceled.  The only medical records of 
file concerning the lower back disability other than VA 
examinations is contained in the service medical records.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 10 percent evaluation, but 
no more, for the appellant's lumbosacral strain is warranted 
for the entire appeal period.

The initial rating after service was under DC 5293 for 
intervertebral disc syndrome.  Mild symptoms warrant a 10 
percent rating while moderate symptoms with recurrent attacks 
warrant a 20 percent rating under that DC.  38 C.F.R. 
§ 4.71a, DC 5293 (1999).  However, the RO later determined 
that a rating under DC 5295 for lumbosacral strain was more 
appropriate.  Under DC 5295, characteristic pain on motion 
warrants a 10 percent rating, and a 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  38 C.F.R. § 4.71a, DC 5295 (1999).

The Board does not find that a 20 percent rating under DC 
5293 is warranted as there is no clinical evidence of 
moderate intervertebral disc syndrome symptoms with recurrent 
attacks.  There is no medical evidence of recurring attacks.  
In addition, a higher evaluation under DC 5295 is not 
warranted as there is no medical evidence of muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in a standing position.  The most recent VA 
examination noted no muscle spasms on extreme forward bending 
or loss of lateral spine motion in the standing position.

The Board has also considered other DCs.  As there is no X-
ray evidence of arthritis, 38 C.F.R. § 4.71a, DCs 5003, is 
not for application.  As the medical evidence does not show 
moderate limitation of motion of the lumbar spine, a higher 
rating is not warranted under that DC.  38 C.F.R. § 4.71a, DC 
5292 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The Board has considered the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board has considered the veteran's complaints of pain 
with activity.  However, as both the 1993 and the 1995 VA 
examination reports described her range of motion as good or 
full and as the veteran did not demonstrate significant pain 
on movement, the Board does not find that a higher rating is 
warranted based on pain.  Likewise, the examination reports 
did not reveal significant weakness, incoordination, or 
fatigability which would warrant an increased rating.  The 
Board finds further support for its conclusions in the lack 
of medical evidence of treatment for flare-ups or other back 
complaints.

Accordingly, an increased rating for lumbosacral strain is 
denied.

II.  Entitlement to an evaluation in excess of 10 percent for 
a chronic right ear disorder, including tinnitus.

The standards for rating diseases of the ear are set forth at 
38 C.F.R. § 4.87.  The Board observes that, by regulatory 
amendment effective June 10, 1999, changes were made to the 
schedular criteria for evaluation of diseases of the ear.  
See 64 Fed. Reg. 25,208-25,210 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether a separate and/or increased 
evaluation for the veteran's tinnitus is warranted.  However, 
the effective date rule established by 38 U.S.C.A. § 5110(g) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.; 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The Board also notes that the differences between the former 
criteria and the revised criteria in cases such as the one on 
appeal are relatively minor; thus, the Board finds that the 
veteran has not been prejudiced by applying the new 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The RO initially rated the veteran's right ear disorder under 
DC 6260 for tinnitus by rating action dated in August 1994, 
and a noncompensable disability evaluation was assigned.  
This rating was revised by rating action in November 1995.  
The disability was recharacterized as analogous to DC 6204 
for chronic labyrinthitis, and the disability evaluation was 
increased to 10 percent.  However, the effective date of the 
increase was the day following the veteran's separation from 
service.

Under the criteria in effect prior to June 10, 1999, tinnitus 
was rated as 10 percent disabling as a persistent symptom of 
a head injury, concussion, or acoustic trauma. Chronic 
labyrinthitis, to be combined with ratings for loss of 
hearing or suppuration, was rated at 10 percent for moderate 
symptoms with tinnitus and occasional dizziness.  Severe 
chronic labyrinthitis, manifested by tinnitus, dizziness and 
occasional staggering, warranted a 30 percent rating.  

Under the regulations in effect since June 10, 1999, DC 6260 
for tinnitus was amended to eliminate the requirement that 
the tinnitus be due to a head injury, concussion, or acoustic 
trauma.  Under the revised code, a 10 percent evaluation only 
requires that tinnitus be recurrent.  The Note following the 
amended regulation reveals that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204 or other diagnostic codes, except when tinnitus 
supports an evaluation under one of these codes.

In addition, the revisions changed the description of DC 6204 
from chronic labyrinthitis to peripheral vestibular 
disorders.  Further, tinnitus was eliminated as one of the 
enumerated symptoms of peripheral vestibular disorders.  
Under the new criteria, peripheral vestibular disorders are 
rated as follows:  dizziness and occasional staggering 
warrants a 30 percent rating, while occasional dizziness 
warrants a 10 percent evaluation.  The Note following the 
amended regulation reveals that objective findings supporting 
the diagnosis of vestibular disequilibrium are required 
before a compensable evaluation can be assigned under that 
code, and Hearing impairment or suppuration will be 
separately rated and combined.  

In the initial VA examination in December 1993, the veteran 
complained of right ear tinnitus, occasional hearing 
difficulty, and pain behind the right ear.  She reported 
constant tinnitus since service.  She denied past ear 
surgery, vertigo, or family history of hearing loss.  The 
examiner noted the examination was totally unremarkable.  The 
tympanic membranes were within normal limits, and the 
external ear canals were clear.  The veteran's hearing was 
determined to be normal, despite complaints of tinnitus in 
the right ear. 

The veteran was afforded a VA examination in July 1995.  The 
examiner noted that the veteran's medical history was 
significant only for tinnitus in the right ear, as well as 
multiple unrelated pain syndromes.  The veteran reported a 
history of tinnitus and occasional vertigo associated with an 
upper respiratory disorder.  The auricle, external canal, and 
tympanic membrane were all normal.  While the examiner noted 
pain to palpation postaurically, there was no ear disease 
noted, and there was no associated affect on any function 
such as balance or any association with any upper respiratory 
disease. 

The Board does not find that an increased rating is warranted 
under either the old or the new regulations for any period of 
time since her separation from service.  The veteran is 
assigned the maximum evaluation under DC 6260.  As the 
medical evidence of record does not show clinical findings of 
dizziness and staggering which would warrant a higher 
evaluation under either the old criteria for chronic 
labyrinthitis or under the new criteria for peripheral 
vestibular disorders, an increased rating for is not 
warranted under either old or new DC 6204.

The Board observes that, in certain circumstances, a higher 
evaluation may be granted if tinnitus is associated with 
other disabilities.  However, there is no current evidence of 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1999)) or Meniere's syndrome (38 C.F.R. § 4.87a, Diagnostic 
Code 6205 (1999)), such that would warrant an increased 
evaluation.  Further, Diagnostic Code 8046 which provides a 
rating in excess of 10 percent for cerebral arteriosclerosis 
permits, in the absence of a diagnosis of multi-infarct 
dementia, only a 10 percent evaluation for subjective 
complaints such as tinnitus, headaches, or dizziness 
recognized as symptomatic of a properly diagnosed cerebral 
arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8046 (1999).

In this case, there is no medical evidence suggesting that 
the veteran has any disability related to tinnitus for which 
service connection has not been established that would result 
in a higher evaluation than currently assigned.  In view of 
this, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's tinnitus.

The veteran is assigned the maximum schedular evaluation for 
tinnitus.  The Court has held that the Board must address 
referral under the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The evidence does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  
Specifically, there has not been a demonstration of marked 
interference with employment specifically attributable to the 
service-connected tinnitus or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.

III.  Entitlement to a compensable evaluation for a 
ligamentous strain, left breast.

In a VA examination in December 1993, the veteran reported 
being inadvertently elbowed in the lateral side of her left 
breast in service.  Since that time the veteran has reported 
that the breast has been painful with increased symptoms 
during her menstrual period.  The examiner noted the breasts 
were soft with no masses that were palpable.  Pain was noted 
in the left lateral aspect of the left breast on pressure.  
No specific lumps, cysts, or untoward masses were felt, and 
there was no axillary lymphadenopathy.  The diagnosis was 
left breast pain, possible cystic mastitis or fibrocystic 
disease.

A rating decision in August 1994 awarded service connection 
for a ligamentous strain, left breast, with a noncompensable 
evaluation assigned.  

The veteran was afforded VA examinations in July and August 
1995.  She complained of intermittent left upper breast pain 
and aching, with flare-ups when she was menstruating.  She 
also reported a burning sensation at the nipple.  The 
examiner noted the breasts to be pendulous, with no axillary 
or epitrochlear nodes; erythema; masses; retraction; 
discharge; or dimpling.  The left breast was moderately 
tender to palpation.  A mammogram revealed no abnormalities, 
although there were fibroglandular and fatty tissue uniformly 
distributed without calcifications, densities or masses seen.  
The diagnosis was left breast tenderness possibly due to 
ligamentous strain or fibroceptic changes.

Additional VA examinations were ordered, however the veteran 
informed the RO in May 1998 that she had moved and canceled 
the examinations.

The Board observes that, by regulatory amendment effective 
May 22, 1995, changes were made to the schedular criteria for 
evaluation of gynecological conditions and disorders of the 
breast.  See 60 Fed. Reg. 19,851 (1995).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's left breast ligamentous strain is warranted.  
However, the effective date rule established by 38 U.S.C.A. 
§ 5110(g) prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  Id.; Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The Board also notes that the differences between the former 
criteria and the revised criteria in cases such as the one on 
appeal are relatively minor; thus, the Board finds that the 
veteran has not been prejudiced by applying the new 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Under the criteria in effect prior to May 22, 1995, DC 7626 
applied to removal of mammary glands, and DC 7627 applied to 
malignant, new growths of the mammary glands.  The Board 
finds that neither of these DC are closely analogous to the 
veteran's symptomatology.  The Board notes that DC 7804, 
described below, was in effect at that time and has remained 
unchanged during the pendency of this appeal.  The Board 
finds that it is appropriate to rate the veteran's 
ligamentous strain of the left breast by analogy to DC 7804 
for the entirety of the appeal period.  See 38 C.F.R. § 4.116 
(1994).

Under the criteria in effect since May 22, 1995, disorders of 
the breast are rated according to the criteria found at 
38 C.F.R. § 4.116, gynecological conditions and disorders of 
the breast, Diagnostic Codes 7626 through 7628.  DC 7626 is 
for residuals of breast surgery.  This code is not for 
application as there is no indication of surgery of the left 
breast.  DC 7627 for malignant neoplasm of the breast is not 
for application as the evidence does not show that the 
veteran has ever had any malignant neoplasm of the breasts.  

However, the Board finds that DC 7628 for benign neoplasm of 
the breast seems to be the most appropriate DC for 
application in this case as the veteran has been found to 
have fibroglandular and fatty tissues within the left breast, 
which are benign.  Although the left breast disorder has been 
diagnosed as possibly due to a ligamentous strain, the Board 
finds that the left breast disorder is more appropriately 
rated analogous to DC 7699-7628, for benign neoplasm of the 
left breast.

Under DC 7628 a benign neoplasm of the breast is rated 
according to impairment of function of the urinary system, 
gynecological system, or pursuant to criteria for evaluating 
disorders of the skin.  As there is no evidence that the 
disability involves the urinary system or the gynecological 
system, the Board finds that it is most appropriate for the 
veteran's left breast disorder to be rated pursuant to 
criteria for evaluating disorders of the skin found at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7819.

Under those criteria, a compensable evaluation for a scar 
(other than burn scars or disfiguring scars of the head, 
face, or neck) requires that it be poorly nourished, with 
repeated ulceration; or that it be tender and painful on 
objective demonstration; or that it produce limitation of 
function of the bodily part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-05 (1999). Benign new growths of the 
skin are also rated under the criteria pertaining to scars.  
Id., DC 7819.

Applying the above criteria to the facts in this case, the 
Board initially finds that DC 7804 is more appropriate for 
evaluation, by analogy, of the veteran's left breast 
disability.  This decision is based on the symptomatology of 
her disability, namely, pain and tenderness of the breast 
itself (which is analogous to the tenderness associated with 
scarring under DC 7804).  While the record does not show 
actual scarring of the left breast, the Board finds that the 
rating criteria of tenderness and pain on objective 
demonstration, are most analogous to the veteran's 
disability.  38 C.F.R. § 4.118, DC 7804.  Thus, the Board 
will rate the veteran's left breast disability pursuant to DC 
7804.

Applying such criteria to the facts in this case, the Board 
concludes that the veteran's left breast disability has been 
productive of symptomatology warranting a 10 percent rating, 
but no higher, since service, the effective date of the 
initial rating.  This is the highest rating available under 
the criteria pertaining to skin, absent a showing of 
limitation of function of the affected part.  As set forth 
above, limitation of function of the breast has not been 
shown at any time in this case.

The veteran is assigned the maximum schedular evaluation 
under DC 7804.  The Court has held that the Board must 
address referral under the extraschedular evaluation 
provisions of 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Although the RO did not expressly consider 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  The evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Specifically, there has not been a 
demonstration of marked interference with employment 
specifically attributable to the service-connected left 
breast disorder or frequent periods of hospitalization due to 
that disorder so as to render impractical the application of 
the regular schedular criteria.

IV. Entitlement to a compensable evaluation for pes planus, 
bilateral.

The veteran's bilateral pes planus disability is evaluated 
under 38 C.F.R. § 4.71a, DC 5276 as flatfoot, acquired.  Mild 
symptoms relieved by built up shoe or arch support, warrant a 
noncompensable rating.  Moderate unilateral or bilateral pes 
planus, with the weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, warrants a 10 percent 
rating.  Severe bilateral pes planus, with objective evidence 
of marked deformity (pronation, adduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, warrants a 30 percent 
rating when bilateral. 

The veteran was afforded a VA examination in December 1993.  
The examiner noted a history of pes planus since service, 
although the veteran reported that her feet did not give her 
any particular problem.  X-rays revealed no evidence of 
fractures, malalignment, or soft tissue abnormalities; and, 
joint space was well preserved, without evidence of erosive 
or proliferative changes.  No definite abnormality was noted.  
There was evidence of pes planus, or pes cavus.  Mild hallux 
valgus on the right foot was not ruled out.  The examiner 
noted the extremities were unremarkable.  The veteran walked 
with a narrow based gait and no limp and could heel and toe 
walk.  She had bilateral grade 4 flat feet.  The diagnosis 
was asymptomatic pes planus.

A rating decision in August 1994 awarded service connection 
for pes planus, bilateral, with a noncompensable evaluation 
assigned. 

The veteran was afforded VA examinations in July and August 
1995.  She complained of intermittent pain and tenderness of 
her right foot.  The examiner noted she could stand on her 
heels and toes, squat, and get up.  She had no instability of 
the ankles; tenderness; or swelling.  Strong peripheral 
pulses, normal sensations, and motor functions were noted.  
The veteran admitted during the July 1995 examination that 
she was "totally symptom-free."  X-rays of the feet were 
normal, and there was no change when compared to the 1993 X-
ray results.  The impression was no objective disability of 
the feet.  

During an August 1995 foot examination she reported that her 
foot pain increased with standing more than 30 minutes or 
walking more than 1/4 of a mile.  She wore Birkenstock sandals 
with moderate relief.  Examination revealed 3rd degree pes 
planus bilaterally with tenderness to palpation over the mid 
arch right foot.  Diagnoses was a history of painful feet and 
pes planus, 3rd degree, bilateral.  There were no objective 
signs of deformity or disability in the feet.

An additional VA examination was scheduled, however the 
veteran informed the RO in May 1998 that she had moved, and 
the examination was canceled.

As the preponderance of the evidence of record does not show 
moderate pes planus symptoms at any time during the appeal 
period, the Board finds that a compensable rating for this 
disorder is not warranted.  Significantly, the 1993 and July 
1995 examiners found the veteran's pes planus was 
asymptomatic.  While the August 1995 examiner noted 
complaints by the veteran and findings consistent with pes 
planus, the overall clinical picture, even at present, does 
not equate with moderate symptoms of pes planus.  The Board 
has noted the veteran's complaints; however, the clinical 
picture does not equate with moderate pes planus 
symptomatology.  Other than the VA examination reports, there 
is no post-service evidence of treatment for pes planus.  For 
these reasons, an increased rating for pes planus is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a 10 percent rating, for a left breast 
disorder, described as a ligamentous strain, left breast, but 
no more, is granted subject to regulations governing the 
payment of monetary awards.

Entitlement to a compensable rating for pes planus is denied.


REMAND

With respect to the issue of entitlement to a compensable 
evaluation for right wrist tendonitis the Board would observe 
that the RO included that issue in the certification of 
appeal to the Board.  However, the Board believes that there 
is a question as to the Board's jurisdiction to decide this 
issue.

In August 1994, the RO granted entitlement to service 
connection for a right wrist condition and assigned a 
noncompensable disability evaluation.  The veteran was 
notified of her appellate rights by letter dated August 26, 
1994, and she filed a notice of disagreement in May 1995 
which specifically mentioned her right wrist disorder.  A 
statement of the case (SOC) was issued in July 1995.  In 
documents included with the July 1995 SOC, the RO informed 
the appellant that she must file her substantive appeal as to 
this claim within 60 days from the date of the SOC or within 
the remainder, if any, of the one-year period from the date 
of notification of the rating decision, August 26, 1995.  

The VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted by the veteran in September 1995 did not appear to 
address the right wrist issue.  The Board notes that this 
issue was listed on the written statements of the veteran's 
representative dated in November 1999.  However, neither of 
these writings, if construed as substantive appeals, appear 
to be timely filed.

During the pendency of this appeal, the Court held that the 
Board may not, sua sponte, decline jurisdiction when a 
veteran fails to timely file an NOD.  Marsh v. West, 11 Vet. 
App. 468 (1998).  The Court found that for the Board to 
decline jurisdiction without first providing the veteran with 
notice and an opportunity to be heard would violate due 
process rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board also finds that a reasonable analogy can 
be drawn where the appellant did not apparently file a timely 
substantive appeal.

In light of the recent Court decision in Marsh, the Board has 
no choice but to REMAND this claim to the RO for the 
following action:

The RO should furnish the veteran with a 
supplemental statement of the case (SSOC) 
on the issue of the timeliness of the 
substantive appeal of the August 1994 
rating decision as to the issue of 
entitlement to a compensable rating for 
right wrist tendonitis.  The SSOC should 
contain a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1999).  After 
affording the appropriate period for 
response, the appeal should be returned 
to the Board for continuation of 
appellate review.

This REMAND is for the purpose of clarifying a procedural 
defect.  No action is required of the veteran until she is 
otherwise notified by the RO.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the matter addressed in this REMAND.

The appellant has the right to a hearing and the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

